United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2093
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Joseph Thompson,                       *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 19, 2009
                                Filed: March 25, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Joseph Thompson appeals the district court’s1 order committing him to the
custody of the Attorney General under 18 U.S.C. § 4246, and we affirm.

      Section 4246 provides for the indefinite hospitalization of a person who has
been committed to the custody of the Attorney General under 18 U.S.C. § 4241(d)


       ¹The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
(concerning mental incompetence to stand trial) and who is found--after a hearing, by
clear and convincing evidence--to be suffering from a mental disease or defect as a
result of which his release would create a substantial risk of bodily injury to another
person or serious damage to property of another. See 18 U.S.C. § 4246. In this case,
the district court found that commitment was appropriate because state placement was
unavailable and the mental health professionals who examined Thompson
unanimously believed that his limited intelligence, history of substance abuse, and
antisocial personality disorder, coupled with self-reported hallucinations sometimes
commanding him to hurt others, created a risk of dangerousness within the meaning
of section 4246 if Thompson were unconditionally released. We hold that this finding
is not clearly erroneous. See United States v. Williams, 299 F.3d 673, 676-77 (8th
Cir. 2002) (standard of review). We note that Thompson’s custodians are under an
ongoing obligation to prepare annual reports concerning Thompson’s mental
condition and the need for his continued hospitalization, see 18 U.S.C.
§ 4247(e)(1)(B), and to exert reasonable efforts to place Thompson in a suitable state
facility, see 18 U.S.C. § 4246(d).

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




                                         -2-